Citation Nr: 0420049	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  98-19 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating due to unemployability caused 
by service-connected disability (TDIU) prior to January 22, 
2003.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the No. 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied a total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU).  In January 2004, the RO granted a 
TDIU rating, but assigned an effective date for TDIU of 
January 22, 2003.  The veteran was informed that this was a 
partial grant of the benefit sought on appeal, and he 
indicated that he wished to continue his appeal.  
Consequently, the appeal has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  In January 2004, the RO granted TDIU, and assigned an 
effective date for TDIU of January 22, 2003.  

2.  The medical and other evidence of record does not 
establish that the claimant was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities prior to January 22, 2003.


CONCLUSION OF LAW

The legal criteria for an effective date prior to January 22, 
2003 for TDIU have not been met.  38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).  An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In this case, the veteran appealed a March 2000 rating 
decision that denied a TDIU rating.  At that time, the 
veteran had no service-connected disabilities.  In July 2003, 
the Board granted service connection for nicotine dependence 
and for chronic obstructive pulmonary disease (COPD).  By a 
January 2004 rating decision, the RO effectuated the Board's 
decision and assigned a noncompensable evaluation for 
nicotine dependence, effective from October 1997.  For COPD, 
the RO assigned a 30 percent evaluation from January 1998 and 
a 60 percent evaluation from January 22, 2003.  The RO also 
assigned a TDIU rating from January 22, 2003, which is when 
the veteran met the minimum schedular criteria for TDIU.  See 
38 C.F.R. § 4.16(a).  .

The question now before the Board is whether the evidence 
supports the assignment of a TDIU rating prior to January 22, 
2003.  The only possibility for the assignment of a TDIU 
rating for the period in question is on an extraschedular 
basis, as the veteran did not then meet the percentage 
requirements of 38 C.F.R. § 4.16(b).  The RO decided that 
this case did not warrant referral for extraschedular 
consideration prior to the assigned effective date.  For the 
reasons explained below, the Board finds that the veteran 
does not meet the criteria for assignment of a TDIU rating on 
an extraschedular basis.  

As for the veteran's work history and education, the 
veteran's February 2000 TDIU application indicates that we 
worked as an owner of a video store from 1987 to 1997, and 
that he had a high school education.  An October 1998 
decision of the Social Security Administration also shows 
that he reported that he owned at least one video store, and 
that he had a high school education.  He also gave a history 
of work experience as a warehouse worker and bakery 
maintenance engineer.  

The evidence includes an October 1998 SSA decision which 
shows that the SSA determined that the veteran was 
unemployable due to COPD and asthma as of June 9, 1997.  In 
addition, a May 1998 report from Dr. Rector states that the 
veteran is "disabled" due to COPD.  

With regard to the SSA's decision, a determination by the SSA 
that a veteran is unemployable is not controlling for 
purposes of a final VA determination.  Odiorne v. Principi, 3 
Vet. App. 456 (1992).  In its decision, the SSA noted that, 
"No treating or examining physician has mentioned findings 
equivalent in severity to the criteria of any listed 
impairment.  The opinions of the state agency medical 
personnel also do not find that the claimant's impairments, 
singly or in combination, are equivalent in severity to the 
criteria of a listed impairment."  Nonetheless, on the basis 
of the claimant's subjective complaints, the SSA's findings 
as to "environmental limitations" show that it was 
recommended that the veteran "avoid concentrated exposure to 
fumes, odors, dusts, gases, poor ventilation, etc."  
(emphasis added).  The SSA did not find that the veteran 
should "avoid even moderate exposure," or that he should 
"avoid all exposure."  It appears that the SSA granted 
benefits on the veteran's subjective complaints, 
specifically, the veteran's assertion that he could not work 
in his video store because he was too sensitive to customers' 
cigarette smoke and perfume.  See also veteran's assertions 
to a psychologist (James R. Moneypenny, Ph.D.) in a December 
1998 report, and a VA physician in a January 16, 2003 mental 
disorders examination report.  

With regard to Dr. Rector's May 1998 statement that the 
veteran is "disabled" due to COPD, this is not per se a 
finding that he is unemployable, and her treatment records 
dated after her May 1998 statement contain many findings and 
notations pertaining to the veteran's respiratory symptoms 
that are inconsistent with a finding that a referral for an 
extraschedular rating due to unemployability is warranted.  
For example, chest X-ray reports associated with Dr. Rector's 
reports, dated between 1999 and 2001, showed "no significant 
change" from each other.  A January 2002 report notes that, 
"Pulmonary function studies are stable and have not changed 
in a couple of years."  Dr. Rector's records contain many 
findings which characterize the veteran's obstruction to 
expiratory flow as "moderate" or "moderately severe."  See 
also VA pulmonary function test report, dated in October 1998 
(noting "moderate" obstructive disease).  These reports 
also show that the veteran was repeatedly encouraged to 
exercise in order to keep his weight down.  See also VA 
outpatient treatment reports, dated between 1999 and 2001 
(same).  The reports contain many relevant notations, to 
include the following: the veteran spent a great deal of time 
hunting for turkey, squirrel, and deer, that he could walk as 
much as 3/4 of a mile if he takes his time, that he maintained 
four or five different hunting stands in the woods, that he 
"does not really complain of a lot of shortness of breath," 
that he mows the yard occasionally, that he is "very 
active" and "is really able to be quite active," that "he 
and his wife hunt, fish, are always on the go," that he is 
able to climb his deer stand without any problem, and that he 
had been working on cleaning up the deer camp and deer 
hunting area from all the fallen timber and building new tree 
stands.  See also, VA outpatient treatment report, dated in 
June 2001 (veteran reported that he had been on a hunting 
trip).  

Other evidence includes reports from Norman P. Pledger, dated 
between 1998 and January 8, 2003.  These records show 
occasional treatment for respiratory symptoms, and that as 
recently as January 8, 2003 the veteran denied cough, 
wheezing or dyspnea.  On examination, there was no wheezing, 
rhonchi, rales, crackles or abnormalities noted posteriorly 
or anteriorly, and no rubs were present.  

A VA mental disorders examination report indicates that the 
exam was conducted on January 16, 2003.  This report contains 
an Axis I diagnosis of nicotine dependence, currently in 
remission, and an Axis V diagnosis of a Global Assessment of 
Functioning score of 75.  This score suggests that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).  See Quick 
Reference to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  

The Board finds that a referral for the assignment of a TDIU 
rating on an extraschedular basis is not warranted.  First, 
neither the SSA's decision, nor Dr. Rector's May 1998 
statement, are shown to have been based on a review of the 
veteran's claims file.  Second, the record contains several 
years' worth of medical evidence dated after May 1998 that 
was not before the SSA at the time of its decision.  This 
evidence shows inter alia that the veteran has several 
conditions for which service connection is not currently in 
effect, to include kidney stones and diabetes mellitus in 
"poor control."  See e.g., VA outpatient treatment report, 
dated in October 2002.  Thus, the Board must exercise care to 
take only the disabling effects of service-connected 
disabilities into account when determining whether a TDIU 
rating is supported by the evidence.

After considering the entire record, the Board finds that the 
veteran's need to avoid concentrated exposure to fumes, 
odors, dusts, gases, and poor ventilation - based on 
subjective complaints as noted in the SSA's decision - does 
not provide a basis upon which to conclude that the veteran, 
for the period prior to the assignment of the current TDIU 
rating, is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disability.  
The veteran's nicotine dependence has been described as in 
remission, and would not impair the veteran's ability to 
work.  His respiratory capacity during the period in question 
was described, at worst, as moderately severe.  Dr. Rector 
described it as moderate in degree in November 2003.  It is 
not shown that this would preclude all employment suitable 
for someone of the veteran's educational and vocational 
background.  In fact, Dr. Rector's records show that he 
engaged in such activities as an exercise program and a 
significant amount of hunting and related activities.

Therefore, upon its review of the evidence, the Board finds 
that the evidence does not show that the veteran was 
unemployable due to his service-connected disabilities prior 
to January 22, 2003.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim.   

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate  and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The January 2004 SSOC 
contained the full text of 38 C.F.R. § 3.159.  In addition, 
with regard to the claim for TDIU, in November 2003, the RO 
notified the veteran of the information and evidence the RO 
would obtain and the information and evidence the veteran was 
responsible to provide.  The Board concludes that the 
discussions in the November 2003 letter and the January 2004 
SSOC adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the November 2003 notice, the Board 
notes that in  Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I) the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  On June 24, 2004, the Court 
withdrew Pelegrini I and issued Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II) in its 
stead.  For purposes of the Board's VCAA analysis of the 
issue on appeal, Pelegrini II did not alter Pelegrini I in 
any significant respect.  

In this case, in the November 2003 letter, the veteran was 
notified that, provided certain criteria were met, VA would 
make reasonable efforts to obtain relevant records from any 
Federal agency, to include medical records from the military, 
VA hospitals or from the Social Security Administration.  He 
was told that VA would make reasonable efforts on his behalf 
to obtain relevant records not held by a Federal agency, 
which may include records from State or local governments, 
private doctors and hospitals, or current or former 
employers.  He was requested to complete an authorization (VA 
Form 21-4142) for any treatment provider whose records he 
desired VA to obtain.  He was notified that it was still his 
responsibility to make sure that all requested records that 
were not in the possession of a Federal department or agency.  
See  38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  He was further requested to, "Tell 
us about any additional information or evidence that you want 
us to try to get for you."  The veteran subsequently 
submitted an authorization to obtain treatment reports dated 
between February and October of 2003 from Nancy F. Rector, 
M.D., and these records were obtained.  A "report of 
contact" (VA Form 119), dated in December 2003, shows that 
the veteran stated that he had no additional information to 
submit in support of his claim.  See also veteran's 
"statement in support of claim" dated in January 2004 
(waiving the 60-day period for submission of additional 
evidence following the issuance of the January 2004 SSOC).  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini v. Principi, No. 01-944, slip op. 
at 11 (U.S. Vet. App. June 24, 2004).  In this regard, an 
opinion by the General Counsel's Office held that the 
Pelegrini I Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAGCOPPREC 1-2004 
(February 24, 2004).  

The Board further notes that the March 2000 rating decision - 
the action appealed - occurred before the passage of the VCAA 
in November 2000.  The Court, in Pelegrini II, acknowledged 
that failure to give VCAA notice under these circumstances 
prior to the issuance of the decision would not be error.  
See Pelegrini II, No. 01-944, slip op. at 10-11 (June 24, 
2004).  Based on the foregoing, the Board finds that the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notice. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records, and records 
from the Social Security Administration (SSA).  The veteran 
has also been afforded a VA examination.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

A TDIU rating prior to January 22, 2003 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



